Bkoyles, C. J.
In a garnishment proceeding, where, upon the rendition of a judgment by the court upon the uncontradicted answer of the garnishees (the traverse to the answer having been dismissed), a motion for a new trial was filed, complaining of “the verdict,” when no verdict had been returned, and no exception was taken to the dismissal of the traverse to the answer of the garnishees, the motion for a new trial contained no valid assignment of error and was properly dismissed on motion of the garnishees. Hill v. Calvert Mortgage Co., 147 Ga. 135 (92 S. E. 882). Furthermore, “a motion for a new trial goes only to the verdict and reaches only such errors of law and fact as contributed to the rendition of the verdict; and therefore errors committed by the court *459in the rendition of a decree or judgment can not be reached by a motion for new trial.” Herz v. Claflin Co., 101 Ga. 615 (5) (29 S. E. 33) ; Thomas v. Clarkson, 125 Ga. 72 (7) (54 S. E. 77, 6 L. R. A. (N. S.) 658). Judgment affirmed.
Decided January 31, 1935.
8. M. Walson, for plaintiff. P. Z. Geer, for defendants.

MacIntyre and Guerry, JJ., concur.